ORDER
The Disciplinary Review Board having filed with the Court its decisions in DRB 00-085 and DRB 00-184 concluding that WARREN RANDOLPH KRAFT, a/k/a W. RANDOLPH KRAFT, of MIDDLETOWN, who was admitted to the bar of this State in 1989, and who thereafter was temporarily suspended from the practice of law by Order of this Court filed October 8, 1999, and who remains suspended at this time, should be reprimanded for violating RPC 1.3 (lack of diligence), RPC 1.4(a) (failure to communicate), RPC 1.14(b) (failure to permit client to make an informed decision about representation), RPC 1.5(b) (failure to communicate fee in writing) and RPC 1 .7(b) (conflict of interest), and good cause appearing;
It is ORDERED that WARREN RANDOLPH KRAFT, a/k/a W. RANDOLPH KRAFT, is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent continue to be restrained and enjoined from practicing law during the period he remains suspended and that he continue to comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.